Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-14-00172-CV

                                        IN RE Robert SAMANIEGO

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 19, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 13, 2014, relator Robert Samaniego filed a pro se petition for writ of mandamus

along with a motion requesting this court to take judicial notice of adjudicative facts and a motion

for abatement to allow an evidentiary hearing in the trial court. Mandamus relief is only available

if the relator establishes both that the trial court clearly abused its discretion and relator lacks an

adequate remedy by appeal. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex.

2004) (orig. proceeding). 2 The court has considered the petition for writ of mandamus and is of




1
  This proceeding arises out of Cause No. 12-0784-CV, styled In the Matter of the Marriage of Mary Samaniego and
Robert Samaniego, pending in the 25th Judicial District Court, Guadalupe County, Texas, the Honorable W.C.
Kirkendall presiding.
2
  We note that the issues complained of in this proceeding are also raised in relator’s appeal in Cause Number 04-13-
00519-CV presently pending before this court.
                                                                                     04-14-00172-CV


the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the accompanying motions are denied. See TEX. R. APP. P. 52.8(a).


                                                  PER CURIAM




                                                -2-